DETAILED CORRESPONDENCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17th 2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 are drawn to a design aggregation server, which receives jewelry designs from designers, associates characteristics of the designs into a database, receives image or design from a retailer or customer, compares the image with the designs in the database, and provides pricing characteristics to the retailer based on the comparison, classified in G06Q30/0629, G06Q30/0627, G06Q30/0631.
II. Claims 17-22 are drawn to a method of facilitating collaboration between designers, manufacturers, and retailers for manufacturing and selling jewelry, where jewelry designs are received and created on an application interface, design specifications are received through an interface to a server from the customer or designer, communicating the specifications to manufacturers and receiving price data and a modified specification, communicating the modified specification and pricing to the customer or designer, and a piece of jewelry is manufactured and shipped based on the modified specification.  Such an invention is classified in G06Q30/0641, G06Q30/0627, G06Q30/0623, and G06Q30/0635. 
III. Claims 23-26 are drawn to a method of associating terminology with design features of jewelry, recording search terms from users on an interface, tracking the , classified in G06Q30/0625, G06Q30/0623, G06F16/9535. 

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to unrelated products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have at least materially different function or effect, such as Invention I implementing a design aggregation server for receiving jewelry designs, associating characteristics of the designs into a database, receiving an image, comparing the image to designs, and providing pricing characteristics based on the comparison. Invention II is a method of facilitating collaboration between designers, manufacturers and retailers for manufacturing and selling jewelry, where jewelry designs are created on an interface from a customer or designer, design specifications are received from a server, communicating the specification to a manufacturer, receive price data and a modified specification, and where the jewelry is manufactured and 
Inventions I and III are directed to unrelated products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can at least have materially different function, such as Invention I implementing a design aggregation server for receiving jewelry designs, associating characteristics of the designs into a database, receiving an image, comparing the image to designs, and providing pricing characteristics based on the comparison. Invention III is a method of associating terminology with design features of jewelry, where search terms are recorded from users using an interface, tracking the navigation of each user throughout the application, recording the selections of jewelry made by each user, associating search terms with design features, detecting patterns of user behavior, and creating a database of search terms correlated with the design features, based on the user behavior. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Invention III  is
Inventions II and III are directed to unrelated products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. The inventions require a different field of search .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON B WARREN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625